Citation Nr: 1706235	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  07-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for smoke and dust inhalation (bronchitis and lung condition) claimed as due to hazards of service in Southwest Asia. 

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for sinusitis claimed as due to hazards of service in Southwest Asia.  

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for smoke and dust inhalation (bronchitis and lung condition) claimed as due to hazards of service in Southwest Asia.

6.  Entitlement to service connection for sinusitis claimed as due to hazards of service in Southwest Asia.  

7.  Entitlement to service connection for obstructive sleep apnea.  

8.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

9.  Entitlement to a rating higher than 10 percent for hypertension.  

10.  Entitlement to a rating higher than 10 percent for residuals of laceration left forearm.  

11.  Entitlement to an effective date earlier than August 7, 2002 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran had active service in the U.S. Army from July 1977 to July 1980 and from November 1990 to August 1991.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2014, the issues of entitlement to service connection for headaches, entitlement to a rating in excess of 10 percent for residuals of laceration of the left arm, entitlement to a rating in excess of 10 percent for hypertension, entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to TDIU were remanded by the Board for further development.  The Board notes, however, that in a July 2016 rating decision, service connection for headaches and entitlement to TDIU was granted.  With respect to TDIU, the AOJ awarded an effective date to August 2002 which is greater than the benefit sought by the agent.  See April 2016 "Supplemental Argument Withdraw DRO Hearing" (arguing for an effective date to January 2005 - the date the Veteran last worked).  As the benefits sought on appeal have been granted, the Board has no jurisdiction over these issues and they are no longer before the Board.  

The Board observes that, in a section for the VA Form 9 filing received in September 2016 titled "HERE IS WHY I THINK THAT VA DECIDED MY CASE CORRECTLY," the Veteran's agent wrote "On behalf of the veteran, I will review the appeal in greater detail to prepare and present arguments before the Board of Veterans Appeals Veterans Administrative Law Judge in near future."  In the "HEARING" section, the Veteran's agent also specifically checked Box A "I DO NOT WANT A BVA HEARING."  The Board reasonably construes this document as indicating the agent's intent to provide additional written argument in support of the claim rather than a personal hearing.

However, the Veteran's contentions in August 2001 and results from the August 2005 VA examination reflect his contention that his belief that his diagnosed left carpal tunnel syndrome results from his in-service injury.  This is a separate disability entity which is not currently service-connected.  This issue, which has not been adjudicated by the RO, is referred to the RO for appropriate action.

The issues of entitlement to service connection for sleep apnea, sinusitis and a chronic disability resulting from smoke and dust inhalation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was last denied in an April 2009 rating decision.  The evidence added to the record with regard to diabetes mellitus since the April 2009 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  Service connection for smoke and dust inhalation was last denied in an April 1992 rating decision.  The evidence added to the record with regard to a chronic disability resulting from smoke and dust inhalation since the April 1992 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

3.  Service connection for sinusitis was last denied in a January 1996 Board decision.  The evidence added to the record with regard to sinusitis since the January 1996 decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

4.  Service connection for a sleep disorder was last denied in an August 2001 rating decision.  The evidence added to the record with regard to a sleep disorder since the August 2001 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

5.  PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, thinking and mood, but has not resulted in total occupational and social impairment for any time during the appeal period.

6.  Hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

7.  Residuals of laceration left forearm is not manifested by three or four scars that are unstable or painful.  

8.  By rating decision in February 2011, the RO granted entitlement to service connection for PTSD, and assigned an effective date of August 7, 2002, the date of receipt of the claim.

9.  On October 25, 2000, the Veteran filed a service connection claim for sleep disorder which, during a December 2012 Board hearing, he clarified was a symptom of PTSD for which he had filed a pending service connection claim.

10.  The Veteran manifested PTSD at the time of filing of his original claim on October 25, 2000. 


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying service connection for diabetes mellitus is final.  New and material evidence to reopen the claim for service connection for diabetes mellitus has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

2.  The April 1992 rating decision denying service connection for smoke and dust inhalation is final.  New and material evidence to reopen the claim for service connection for smoke and dust inhalation has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

3.  The January 1996 Board decision denying service connection for sinusitis is final.  New and material evidence to reopen the claim for service connection for sinusitis has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

4.  The August 2001 rating decision denying service connection for a sleep disorder is final.  New and material evidence to reopen the claim for service connection for a sleep disorder has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

5.  The criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2016).  

6.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

7.  The criteria for a rating higher than 10 percent for residuals of laceration of the left forearm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

8.  The criteria for an effective date to October 25, 2000 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2005, March 2006 and November 2014, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.



      CLAIMS TO REOPEN

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims of entitlement to service connection for smoke and dust inhalation (also claimed as bronchitis and lung condition), sinusitis, diabetes mellitus type II and sleep apnea.  In an April 1992 rating decision, service connection for a chronic disability resulting from smoke and dust inhalation and sinusitis was denied.  The RO found that a chronic disability resulting from smoke and dust inhalation was not shown by the evidence of record and that sinusitis was apparently acute and not shown on the last examination.  The Veteran was notified of the denial in April 1992 and he perfected an appeal to the issue of entitlement to service connection for sinusitis.  Although he submitted a notice disagreement for all issues addressed in the April 1992 rating, he did not submit a VA Form 9 Substantive Appeal, thereby perfecting an appeal, for the issue of entitlement to service connection for a chronic disability resulting from smoke and dust inhalation.  Therefore, the April 1992 rating decision denying service connection for a chronic disability resulting from smoke and dust inhalation became final.  

In January 1996, the Board found that the evidence of record clearly showed that a headache/sinusitis disorder existed prior to service.  The Board determined that the headache/sinusitis symptomatology described in service represented continuing manifestations of the preservice disorder and did not establish an increase in severity of the preexisting disability.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims or request reconsideration of the claim.  Hence, the January 1996 decision is final.  38 U.S.C.A. § 7104.

In an August 2001 rating decision, the request to reopen the claim for service connection for headaches/sinus disorder was denied.  The RO also denied the claim for entitlement to service connection for a sleep disorder.  The RO found that new and material evidence had not been submitted to show that the Veteran's headache/sinus condition occurred in or was aggravated by service.  The RO also denied service connection for sleep problems as it was found that the condition neither occurred in nor was caused by service.  The Veteran was notified of the denial in August 2001 and he perfected an appeal to these issues but later withdrew his appeal for entitlement to service connection for a sleep disorder.  

In September 2003, the Board found that new and material evidence had not been submitted to reopen the claim for headaches/sinus disorder.  It was determined that the claim could not be reopened without new medical evidence that the headaches/sinusitis actually worsened in service and that VA had not received such evidence.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims or request reconsideration of the claim.  Hence, the September 2003 decision is final.  38 U.S.C.A. § 7104.

In an April 2009 rating decision, service connection for diabetes mellitus was denied.  The RO found that the disability neither occurred in nor was caused by service and that there was no evidence that this condition manifested to a compensable degree within a one year presumptive period following service.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The April 2009 decision denying service connection for diabetes mellitus became final.  

Initially, the Board finds in favor of reopening the claims for entitlement to service connection for a sleep disorder, sinusitis, and a disability resulting from smoke and dust inhalation.  In this regard, the Veteran's claim for sleep apnea was previously denied on the basis that there was no evidence showing that the disability occurred in or was caused by service.  Since the last final denial on this issue, the Veteran has been granted service connection for PTSD and he now argues that his sleep apnea is secondary to his service connected PTSD.  

Since the last final denials on the issues of entitlement to service connection for a disability resulting from smoke and dust inhalation and sinusitis, the Veteran now argues that his conditions are the result of environmental hazards from the Persian Gulf under the provisions of 38 CFR § 3. 317 which contemplates signs or symptoms of a disability which can be considered signs or symptoms of an undiagnosed illness.  Although he submitted statements in the past claiming that his disabilities were due to his Gulf War service, he now indicates that they may be signs or symptoms of an undiagnosed illness.  

After reviewing all of the evidence of record available at the time of the final decisions on these matters and in light of the evidence received since those decisions to include the lay statements of record and new theories of entitlement to service connection, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a sleep disorder, sinusitis and a disability resulting from smoke and dust inhalation.  Accordingly, the claims are reopened.

The Board, however, finds against reopening the claim for entitlement to service connection for diabetes mellitus.  To that end, at the time of the last final denial, the record contained evidence showing a diagnosis of diabetes mellitus type II.  Since the last final denial, the Veteran has submitted evidence showing continued treatment for and a history of diabetes mellitus.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for diabetes mellitus has not been submitted.  The Veteran's claim for service connection for diabetes mellitus was previously denied on the basis that the evidence did not show such was manifest in service and/or that this condition manifested to a compensable degree within a one year presumptive period following service.  Although the Veteran has re-submitted evidence showing that he has the disability, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has diabetes mellitus type II that is related to service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for diabetes mellitus.  

Stated differently, service connection for diabetes mellitus was denied in the past because the record was devoid of a showing that it manifested in service.  No material facts have changed.


      RATINGS  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran appeals the denial of an initial rating higher than 50 percent for his service connected PTSD.  His PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

In January 2005, private physician, Dr. B opined that the Veteran should not work at that time due to the condition of his PTSD.  

During the May 2005 VA examination, it was shown that the Veteran was married.  He denied social relationships, activities and leisure pursuits as well as problematic substance abuse.  Examination revealed his thought processes and thought content were within normal limits, and he was fully oriented.  Delusions and hallucinations were absent and his behavior was appropriate.  He denied current suicidal or homicidal thought, ideation, plan or intent.  The Veteran was shown to be able to maintain minimal personal hygiene and other basic activities of daily living.  Although short-term memory and concentration were impaired, his long-term memory and judgment were intact.  His speech was slow, mood depressed, and impulse control was impaired.  It was also noted that his sleep impairment was chronic in nature.  The VA examiner found that the Veteran was severely impaired both socially and occupationally due to his PTSD, and that he is also severely impaired as it impact physical and sedentary employment.  A GAF score of 50 was assigned which contemplated severe social and occupational impairment due to PTSD.  

In December 2010, clinical social worker, M.B. found that the Veteran had been socially and occupational struggling since his return from active duty in 1991 and that he has reported profound difficulty with managing daily functioning secondary to ongoing PTSD symptoms.  M.B stated that the paramount symptoms affecting his daily functioning including social and occupation were intrusive thoughts, nightmares, severe anxiety, exaggerated startle response, social withdrawal, depression, chronic insomnia, isolation, irritability, poor concentration, occasional flashbacks, and feeling powerless and hopeless over his life.  It was noted that he was encouraged to request reasonable accommodation due to his current disabilities and exacerbation of symptoms of PTSD which caused total occupational and social impairment.  A GAF score of 50 was assigned.  

The January 2011 VA examination disclosed the Veteran had been married for 28 years at that time and he described his marriage as "good."  He expressed that he enjoyed visiting other Veterans.  He saw these friends at least weekly and enjoyed talking to them on the phone.  His activities included a daily two mile walk, watching television, working on his truck, attending church, spending time with other couples and shopping with wife.  It was stated that the Veteran "enjoyed positive social relationships with family and friends." 

Examination revealed the Veteran was neatly groomed and appropriately dressed.  His speech was coherent, attitude cooperative, and mood good.  His thought content, thought process and psychomotor activity were unremarkable.  He was oriented.  His memory, judgment and insight were normal.  It was also shown that he did not have any episodes of violence, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts and/or suicidal thoughts.  The VA examiner found that the Veteran's PTSD did not appear to be severe at this time.  He stated that his symptoms were mild, however, the Veteran saw himself as being more impaired.  He further stated that the Veteran experienced a moderate decline in life quality.  At most, the VA examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning behavior, self-care and conversation.  PTSD mild was diagnosed and a GAF score of 58 was assigned.  

During his August 2015 VA examination, the Veteran reported that he was married to his wife of 29 years and that he had a good relationship with his grown step children.  He also reported that he served as a Deacon at Church.  His PTSD symptoms were depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting and inability to establish and maintain effective relationships.  

Examination revealed the Veteran was well groomed but somewhat tense. His mood was dysphoric with affective constriction.  Insight and judgement were preserved.  His thought process was logical, linear and goal directed, and his speech was soft and subdued.  There was no evidence of psychosis or mania, and he denied suicidal and/or homicidal ideations.  The August 2015 VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

Based on the evidence presented, the Board finds that a 70 percent rating, but no higher, for PTSD is not warranted.  A review of the record discloses that the Veteran's symptoms during this time frame more nearly approximate the criteria for a 70 percent rating due to occupational and social impairment with deficiencies in most areas such as work, thinking and mood.  In this respect, the medical and lay evidence reflects that the Veteran's PTSD led to deficiencies in occupational functioning with the award of TDIU effective to the date of award of service connection for PTSD being predicated, in part, on the Veteran's PTSD.  A private physician opined that the Veteran should not work due to his PTSD.  His initial VA examination in May 2005 reflected impairment of mood, short term memory, concentration and impulse control with the examiner describing the Veteran's PTSD as causing severe impairment socially and occupationally.  A December 2010 clinic worker described the Veteran's PTSD has causing profound difficulty with managing daily functioning.  In the Board's opinion, such symptomatology more nearly approximates the criteria for occupational and social impairment with deficiencies in most areas such as work, thinking and mood.

However, the Board finds that the schedular criteria for a 100 percent rating under Diagnostic Code 9411 have not been met, or more nearly approximated.  The Board acknowledges that M.B. found in December 2010 that Veteran's current disabilities and exacerbation of symptoms of PTSD caused total occupational and social impairment.  The Board notes, however, that objective evidence of record during this time is against a showing of total occupational and social impairment.  While outpatient treatment records during 2010 demonstrated social and occupational impairment that was described as severe, total impairment was not shown by the objective and/or subjective evidence.  

Significantly, a month after M.B.'s evaluation, during the January 2011 VA examination the Veteran described his marriage as good and he reported having friends and engaging in social activities.  Examination also disclosed generally normal psychiatric findings at that time which contradicts the finding of total impairment.

Additionally, the Veteran has been married to his wife of over 20 years and has reported having a good relationship with his wife and stepchildren.  Although he denied social activities and relationships in May 2005, it was shown in January 2011 that he enjoyed visiting other Veterans, he attended church and he spent time with other couples.  It was also shown in August 2015 that he was a Deacon at his church.  The Board notes that the above demonstrates that the Veteran has an ability to establish and maintain some effective relationships.  

Although the May 2005 VA examiner found that the Veteran was severely impaired both socially and occupationally due to his PTSD, the January 2011 VA examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning behavior, self-care and conversation.  The August 2015 VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  While the Veteran's PTSD has been described as severe at times, the VA examiners have not found that there has been occupational and social impairment with deficiencies in most areas and/or total occupational and social impairment.   

For the reasons stated above and given the absence of symptoms during this period such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a rating in excess of 70 percent.

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning scores ranged from 50 to 58 during this period of time, denoting moderate to serious impairment.  In the view of the Board, the global assessments of functioning scores are consistent with the Veteran's PTSD symptomatology and the 70 percent rating, and not consistent with a finding of "total" occupational and social impairment.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  His description of symptomatology and functioning has been relied up to support the award of a 70 percent rating.  However, the Veteran also credibly describes less than "total" occupational and social impairment.  Overall, the medical and lay evidence as well as the GAF scores, establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, even when accepted as credible, do not establish occupational and social impairment which is "total."  Although the Veteran reports social and occupational impairment, intrusive thoughts, isolation, avoidance, nightmares, sleep impairment, exaggerated startle response, feelings of alienation, hypervigilant behavior, difficulties with concentration, depression and a loss of interest in pleasurable activity such symptoms do not warrant a 100 percent schedular evaluation for any time during the appeal period.  See Mauerhan, 16 Vet. App. 436. 

In sum, the Veteran's PTSD symptoms more nearly approximate a disability picture that is contemplated by a 70 percent rating.  Neither the lay or credible medical evidence shows his symptoms meet the level required for a 100 percent evaluation for any time during the appeal period.

Hypertension 

The Veteran appeals the denial of a rating higher than 10 percent for hypertension. His disability is rated under Diagnostic Code 7101.  Diagnostic Code 7101, covering hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has reviewed the VA examinations, outpatient treatment records and private treatment records, at no time during this appeal has the Veteran's diastolic pressure readings been predominantly 110 or more, nor has his systolic pressure readings been predominantly 200 or more.  Rather, when examined in August 2005 the Veteran's blood pressure readings were 140/90, 140/94 and 136/90.  The August 2015 VA examination further disclosed blood pressure readings of 156/95, 158/96 and 148/90.  The average blood pressure reading was 154/93.

A review of the available clinic records also does not disclose measurements of diastolic pressure readings beeing predominantly 110 or more or systolic pressure readings been predominantly 200 or more.  His most recent blood pressure monitoring in January 2016 reflected a blood pressure of 142/82.  The Veteran reported variation in his blood pressure readings, but did not report home blood pressure readings which were predominantly 110 or more or systolic pressure readings predominantly 200 or more.

The Board also notes that the Veteran reported one episode of syncope after taking too much hypertensive medication which is more properly addressed for extraschedular consideration.  The Board additionally notes that the Veteran is service-connected for hypertensive heart disease associated with hypertension, which has been separately rated with a 30 percent disability rating under Diagnostic Code 7007.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3) (instructing the rater to evaluate hypertension separately from hypertensive heart disease).

The lay and medical evidence summarized above does not warrant a rating higher than 10 percent disabling under Diagnostic Code 7101 for any time during the appeal period.  Accordingly, the claim is denied.  

Laceration Left Forearm

The Veteran appeals the denial of a rating higher than 10 percent disabling for residuals of laceration left forearm.  He specifically alleges "possible nerve damage" to his left arm.  See VA Form 21-4138 received in August 2002.  His disability is rated under Diagnostic Code 7804.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Based on the evidence presented, the Board finds that a rating higher than 10 percent is not warranted for residuals of laceration of the left forearm.  To that end, during the August 2005 VA examination, the Veteran reported some numbness and pain over the area of the scar.  He also reported pain episodes in the area of the left elbow and scar area arm pain which occurred approximately once a month, and lasted 15 minutes or so.  During these flares, he described an additional 50 percent loss of left elbow range of motion.  Examination showed there was a scar on the left arm 1.5 inches in length over the left elbow on the lateral aspect of the left elbow.  The scar was well healed, nontender to palpation and did not interfere with the range of motion.  An examination of the left elbow was normal with no significant difference in motor or sensory examination when compared to the right side.  An electromyography/nerve conduction velocity study demonstrated left carpal tunnel syndrome. 

An August 2015 VA examination disclosed one painful scar on the forearm.  The scar was superficial, non-linear and measured 3 by 1 cm.  It was not shown to be unstable with frequent loss of covering of skin over the scar.  

The objective and subjective evidence of record does not show three or four scars that are unstable or painful nor is there a showing of one or more scars that are both unstable and painful.  At most, the Veteran's residuals of laceration of the left forearm demonstrate one painful scar that is not unstable.  The scars associated with the Veteran's disability are not of the size and/or severity so as to warrant a rating higher than 10 percent under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Accordingly, a rating higher than 10 percent disabling is denied.  

In so deciding, the Veteran's report of numbness and pain over his area of the scar is credible and supports the award of a 10 percent rating for a painful scar.  To the extent he argues for a higher rating still for his service-connected scar disability, the Board places greater probative weight to the clinic findings which show no instability characteristics, no underlying tissue loss or functional impairment of an affected part.  There is no doubt of material fact to be resolved in the Veteran's favor.

However, the Veteran's contentions and results from the August 2005 VA examination reflect his contention that his belief that his diagnosed left carpal tunnel syndrome results from his in-service injury.  This is a separate disability entity which is not currently service-connected.  This issue is addressed in the INTRODUCTION section of this decision.

All Rating Claims

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including social, occupational and functional limitations, have been fully considered and are contemplated in the rating schedule.  With respect to his PTSD, the rating criteria allow for consideration of all reported symptomatology and functional impairment.  With respect to hypertension, the Veteran has been provided schedular ratings based on his blood pressure readings and hypertensive heart disease.  The Veteran reports one episode of syncope due to taking too much blood pressure readings, but this is a self-limited episode which was brief in duration and is not shown to have resulted in any disability beyond the average impairment of earning capacity contemplated by his schedular ratings.  With respect to the scar, the Board finds no aspect of disability not contemplated in the applicable schedular criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

      Effective Date 

The Veteran appeals the denial of entitlement to an effective date earlier than August 7, 2002 for the grant of service connection for PTSD.  The Veteran's agent has argued that the Veteran had filed a claim in 2000.  Based on the evidence of record, the Board finds that an effective date of October 25, 2000 is warranted for the award of service connection for PTSD.

In this regard, Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  
 
The Veteran contends that he filed a claim for PTSD in 2000.  The record reflects that, on October 25, 2000, the Veteran filed a service connection claim for sleep problems which was denied by the RO and appealed to the Board.  During a December 2012 Travel Board hearing, the Veteran clarified that his sleep problems were associated with PTSD and not a separate disability.  At that time, the Veteran reported having filed a service connection claim for PTSD, and expressed his desire to have his sleep disorder as being considered a component of his PTSD.  The issue of service connection for a sleep disorder was specifically withdrawn.  However, there was no discussion at that time concerning the potential implications of the assignment of an effective date of award.

The Court discussed the case law and regulations regarding the scope of a veteran's claim in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Given the above, the Board views the Veteran's testimony in December 2012 as clarifying that his original service connection claim for a sleep disorder contemplated sleep problems as symptom of his PTSD.  Notably, the service connection claim for sleep problems was not final at the time of the December 2012 testimony.  As the Veteran is not shown to have been aware of the effective date implications, the Board finds that the Veteran's clarification in December 2012 does not operate as an effective withdrawal of claim for sleep problems.  DiLisio, 25 Vet. App. at 57 (withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  Consistent with Clemons, the Board finds that the Veteran filed his original service connection claim for PTSD on October 25, 2000.

As for whether PTSD existed at the time of filing on October 25, 2000, the Board observes that "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  The medical evidence reflects that the symptoms reported by the Veteran on October 25, 2000 were eventually associated with his PTSD diagnosis.  As such, the Board finds that PTSD existed at the time of the application for benefits on October 25, 2000.

However, the record does not reflect an earlier filed claim for service connection for PTSD.  In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Board finds no informal or formal claims for PTSD prior to October 25, 2000.

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, any reference to PTSD symptoms in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b).  Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249.

Under such circumstances, the effective date is governed by the date of receipt of the claim; October 25, 2000.  As the applicable law and regulatory provisions are clear on the issue at hand the Board concludes that entitlement to an effective date for the grant of service connection for PTSD earlier than October 25, 2000 must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

ORDER

New and material evidence has not been received; the application to reopen the claim for entitlement to service connection for diabetes mellitus type II is denied.  

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for smoke and dust inhalation (also claimed as bronchitis and lung condition) is granted to this extent only.  

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for sinusitis is granted to this extent only.  

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for obstructive sleep apnea is granted to this extent only.  

Entitlement to an initial rating higher than 70 percent for PTSD is granted.  

Entitlement to a rating higher than 10 percent for hypertension is denied.  

Entitlement to a rating higher than 10 percent for residuals of laceration left forearm is denied.  

Entitlement to an effective date of October 25, 2000 for the award of service connection for PTSD is granted.  
REMAND

Having reopened the claim for sleep apnea, the Board finds that further development is needed.  The Veteran argues that his sleep apnea is secondary to his service-connected PTSD.  The record shows that the Veteran has not been afforded a VA examination in relation to his claim.  In light of his assertions and the objective evidence of record, the Board finds that an examination is needed to determine the relationship, if any, between the Veteran's sleep apnea and his service and/or his service connected PTSD.  

The Board also finds that further development is needed for the claims of entitlement to service connection for a chronic disability resulting from smoke and dust inhalation and sinusitis.  To that end, the Veteran argues that his disabilities may have resulted from his service in the Persian Gulf.  The Board notes that the Veteran is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 and his signs or symptoms can be considered signs or symptoms of undiagnosed illness.  Id.  The Veteran has not been afforded a VA examination in relation to these claims.  In light of the Veteran's contentions and outpatient treatment records, the Board finds that a VA examination(s) is needed.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issue.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since March 2016.

2.  Schedule the Veteran for a VA examination to determine if he has obstructive sleep apnea that is related to service and/or his service-connected PTSD.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's sleep apnea had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's sleep apnea was caused and/or aggravated beyond the normal progress of the disorder by the service-connected PTSD.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis and any disability resulting from smoke and dust inhalation.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner(s) in conjunction with the examination.  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability arose during active service or is otherwise related to service to include environmental hazards during the Persian Gulf War such as smoke and dust inhalation.  If no diagnosis is rendered for any of the above, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for all opinions offered.  

4.  Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


